DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brent Folsom at (949) 202-3013 on 02/14/2022.
The application has been amended as follows: 
1. (Currently Amended) A method comprising: 
detecting a maritime vessel in a target area, wherein the detecting comprises: capturing preliminary images of the target area by a camera of a multisensor system, the camera comprising infrared sensors and/or visible light sensors, and 
processing the preliminary images to detect the vessel, and 
selectively adjusting, by a processor in response to the detecting, a pan mechanism, a tilt mechanism, and/or a zoom mechanism to position the vessel in a field of view of the camera;
 capturing, by the camera while the vessel is positioned in the field of view of the camera, an additional image of the vessel, wherein the additional image is a visible light image and/or an infrared image; 
processing the additional image to extract information associated with the vessel; determining a geolocation of the vessel based on a geolocation of the multisensor 
selecting automatic identification system (AIS) data associated with the vessel, wherein the AIS data is selected based on the determined geolocation of the vessel;  
comparing the extracted information to the selected AIS data; and 
generating an alarm in response to a discrepancy detected by the comparing.

2-5. (Canceled) 

6. (Currently Amended) The method of claim 1, wherein the AIS data is received from the vessel, wherein the additional image is a visible light image captured by the visible light sensors, the method further comprising: capturing an infrared image by the infrared sensors; and
processing the infrared image to extract additional information associated with the vessel. 

7. (Currently Amended) The method of claim 1, further comprising: generating a combined image comprising the additional image and the selected AIS data; and displaying the combined image to a user. 

8. (Previously Presented) The method of claim 1, wherein:
 the extracted information comprises a name of the vessel; and the selected AIS data comprises a name associated with the determined geolocation of the vessel. 

9. (Currently Amended) The method of claim 1, further comprising storing the additional image and the selected AIS data to document the detected discrepancy.

 10. (Currently Amended) The method of claim 1, further comprising:
 processing the additional image to determine signature data of the vessel; comparing the signature data of the vessel to a database of known signature data comprising images, shapes, and/or three dimensional models associated with known vessels; and identifying the vessel based on a match detected by the compared signature data. 

11. (Currently Amended) A system comprising: 
a multisensor system comprising a camera, wherein the camera comprises infrared sensors and/or visible light sensors; 
a pan mechanism; 
a tilt mechanism; 
a zoom mechanism; 
a processor; and 
a memory configured to store instructions executable by the processor to configure the processor to perform a method comprising: 
detecting a maritime vessel in a target area, wherein the detecting comprises: operating the camera to capture preliminary images of the target area, and processing the preliminary images to detect the vessel, selectively adjusting, in response to the detecting, the pan mechanism, the tilt mechanism, and/or the zoom mechanism to position the vessel in the field of view of the camera, capturing, by the camera while the vessel is positioned in the field of view of the camera, an additional image of the vessel, wherein the additional image is a visible light image and/or an infrared image;  
processing the additional image to extract information associated with the vessel, determining a geolocation of the vessel based on a geolocation of the multisensor system, a relative distance between the multisensor system and the vessel, and a direction of the field of view of the camera, of the multisensor system, selecting automatic identification system (AIS) data associated with the vessel, wherein the AIS data is selected based on the determined geolocation of the vessel, 
comparing the extracted information to the selected AIS data, and 
generating an alarm in response to a discrepancy detected by the comparing.

 12-15. (Canceled) 

16. (Currently Amended) The system of claim 11, wherein the AIS data is transmitted from the vessel, wherein the additional image is a visible light image captured by the visible light sensors, the method further comprising: capturing an infrared image by the infrared sensors; and processing the infrared image to extract additional information associated with the vessel.



 	generating a combined image comprising the additional image and the selected AIS data; and presenting the combined image on the display for viewing by a user. 

18. (Previously Presented) The system of claim 11, wherein: the extracted information comprises a name of the vessel; and the selected AIS data comprises a name associated with the determined geolocation of the vessel. 

19. (Currently Amended) The system of claim 11, wherein the method further comprises storing the additional image and the selected AIS data to document the detected discrepancy. 

20. (Currently Amended) The system of claim 11, wherein the method further comprises:
 processing the additional image to determine signature data of the vessel; comparing the signature data of the vessel to a database of known signature data comprising images, shapes, and/or three dimensional models associated with known vessels; and identifying the vessel based on a match detected by the compared signature data. 

21-22. (Canceled) 



24. (Previously Presented) The system of claim 11, wherein the AIS data is received from the vessel and/or from a database separate from the vessel.


                             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6-11, 16-20 and 23-24 are allowance according to the Applicant Remarks filed on 12/17/2021 and further an examiner attached hereto. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

     					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641